Citation Nr: 1411769	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-16 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and son



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to December 1969.  

These matters come to the Board of Veterans' Appeals (Board) on appeal of February 2009 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In April 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Travel Board hearing.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

Psychiatric Disorder to Include PTSD

In the context of a claim for service connection for a psychiatric disorder, if a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis.  Rather, it must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As a result, the Board has phrased the issue on appeal as being one for a psychiatric disorder to include PTSD.   

By way of history, the Veteran was examined in January 2008 for VA purposes.  His depressive symptoms at that time were related to family problems and his general health.  In a February 2008 rating decision, the RO denied service connection for a major depressive disorder (MDD).  The decision noted that the Veteran's MDD was not related to service or to service-connected diabetes mellitus.   

In January 2009, the Veteran filed a claim for service connection for a MDD as secondary to his service-connected disabilities.  (Parenthetically, at that time, besides diabetes mellitus, the Veteran was also service-connected for coronary artery disease and for arteriosclerotic artery disease of the right and left lower extremities.)  In a report of January 2009 VA examination, the examiner's opinion was that the Veteran's depression was not the result of service-connected disabilities.  In a February 2009 rating decision the RO denied the Veteran's claim for service connection for MDD, also claimed as an anxiety disorder, as secondary to service-connected disabilities.  

The Veteran appealed the RO's February 2009 rating decision.  He submitted a June 2009 statement from a private psychologist. The psychologist noted, in particular, 

From a mental standpoint, [the Veteran] is still influenced by his presence during more than 12 months in [the] Vietnam War: over anxious episodes, panic attacks; recurrent avoidance of stimuli associate with stressful circumstances; mood swings; constricted affect; impairment in short [and] long term memory; impaired abstract thinking.  

In April 2010, the Veteran withdrew his appeal for the claim of service connection for a MDD as secondary to service-connected disability.  That same month, the Veteran filed a claim for service connection for PTSD.  

A statement from the Veteran's treating private psychologist, dated in June 2010, noted that the Veteran had symptomatology compatible with a general anxiety disorder.  In particular, the Veteran was noted to have dreams and nightmares from past situations and experiences disturbing to him.  Furthermore, the Veteran reportedly re-experienced symptoms, a mental replay of some trauma, and that it was accompanied by strong emotional reactions.  The clinician's diagnosis included MDD and PTSD.   

In February 2011, the Veteran's private psychologist submitted an additional treatment summary.  In the summary, the Veteran was noted to suffer from anxious episodes and PTSD.  The Axis I diagnosis included MDD.  

In February 2011, the Veteran underwent a VA examination related to his claim for service connection for PTSD.  The examiner noted the Veteran's stressor to be related to numerous enemy attacks on his base in Vietnam; those attacks apparently done with rockets and mortars.  The examiner concluded that the Veteran met the DSM-IV stressor criteria for PTSD, but did not fulfill the symptom criteria for persistent avoidance of the stimulus, or the symptom criteria for persistent hyperarousal.  The examiner did not find the Veteran to have PTSD but did diagnose a depressive disorder (not otherwise specified).  

In the instance case, the examiners in the January 2008 and January 2009 VA examinations found the Veteran's MDD was not related to service-connected disabilities, but instead was related to family issues and his personal health concerns.  Neither of the examiners otherwise specifically addressed whether the Veteran's MDD was related to service.  The Veteran's private psychologist has more recently diagnosed the Veteran with MDD, anxiety, and PTSD.  He appears to relate these mental health disorders to the Veteran's period of service in Vietnam.  The private psychologist's opinions clearly conflict with the opinions of the VA examiners in January 2008 and January 2009.  In the above February 2011 VA examination, the examiner noted that she had reviewed the Veteran's claims folders, which presumably included the opinions of the private psychologist.  The VA examiner identified that the Veteran did not have PTSD.  While she diagnosed the Veteran with a depressive disorder, she did not identify its etiology or whether the disorder was related to service.  

Here, the evidence before the Board consists of private medical opinions from the Veteran's private psychologist implicitly relating the Veteran's mental health disorders (to include MDD) to his period of service in Vietnam.  There is no VA opinion that has specifically addressed whether a depressive disorder (to include MDD) is related to service.  As such, the Board concludes that an additional VA examination with an opinion would be helpful before considering the Veteran's claim.  The VA examiner should opine on the etiology of any diagnosed psychiatric disorder, to include whether such disorder is related to service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008), citing Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Individual Unemployability

The Veteran is service connected for arteriosclerotic artery disease of the lower extremities (separate 40 percent ratings for the right and left lower extremities), coronary artery disease (30 percent rating), and diabetes mellitus with erectile dysfunction (20 percent rating).  His combined disability rating is 80 percent.  

The record on appeal reflects a number of private opinions identifying the Veteran as unemployable due to both service and nonservice disabilities.  In November 2012, the RO had the Veteran medically examined.  The examined commented that the Veteran's diabetes mellitus did not preclude the Veteran from working, but that his arteriosclerotic artery disease and CAD did have an effect on employment.  The examiner commented that the Veteran would be restricted to sedentary or light duty work.  

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has endorsed the notion that medical examinations alone are sufficient to resolve the question of whether a veteran is entitled to a total disability rating based on individual unemployability.  Smith v. Shinseki, 647 F.3d 1380, 1383 (Fed. Cir. 2011).  Furthermore, although the duty to assist does not require VA to provide a vocational assessment to a claimant seeking a TDIU, a claimant's education and work experience are relevant to the issue of entitlement to such a rating.  Id. at 1386.  Specifically, the Federal Circuit stated that it was within VA's discretion to determine whether a vocational assessment was required based on "the facts of a particular case."  

In the instant case, the Veteran may be physically able to perform office-sitting type work (i.e., sedentary employment) and/or light duty work.  However, the November 2012 medical opinion does not address whether the Veteran is educationally and vocationally qualified to perform such employment.  Based on review of the record on appeal, the Veteran's entire working career following service appears to have been with the police department as a police officer.  He is noted to have two years of college but no additional training or skills.  At a minimum, the examiner needs to address the Veteran's education and vocational skills in relation to his ability to perform sedentary employment and/or light duty work 

Therefore, in light of the Federal Circuit's holding in Smith, supra, the Board believes an additional opinion with regard to the Veteran's claim for a TDIU would be helpful prior to consideration of the claim.  

Additional Considerations

Review of the claims folders by the Board reveals that there were a number of documents written in Spanish.  Most of these documents have been translated into English.  However, two additional handwritten documents in Spanish located in the first claims folder have not been translated.  Whether these documents, both dated in June 2007, have any relevance to the Veteran's claims on appeal is not known.  As such, while this case remains in remand status, the two identified documents in the first claims folder (both dated in June 2007) should be translated from Spanish to English.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any private or VA treatment he may have received for his acquired psychiatric disorder (to include PTSD).  After obtaining the appropriate release of information forms where necessary, procure records of any treatment the Veteran has received for the noted disabilities, to include relevant records available through the CAPRI records system.  The Board is particularly interested in pertinent VA treatment records dated since September 18, 2012.  All such available reports should be associated with the claims folders.  If any such records identified by the Veteran are not available, he should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e) (2013).  

2.  Obtain certified, written translations from Spanish to English of the two handwritten documents, both dated in June 2007, located in the first claims folder.  Include the translations with the other evidence of record.  

3.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), the Veteran should then be scheduled for a VA psychiatric examination to determine the identity and etiology of each psychiatric disorder that may be present.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2013).) 

Prior to the examination, the claims folders and a copy of this remand must be made available to the examiner for review of the case.  (It is important for the examiner to review the Board's discussion of the Veteran's claim, as noted in the remand narrative above, especially with regarding to the conflicting opinions of the Veteran's private psychologist and various VA examiners.)

The examiner is directed to administer all necessary psychological testing of the Veteran, and to prepare a report which fully discusses his symptomatology and test findings as related to the diagnostic criteria for PTSD and other pertinent psychiatric disorders.  After reviewing all pertinent records associated with the claims folders and conducting an evaluation of the Veteran, the examiner is requested to provide opinions on the following:

a. Whether the Veteran has PTSD, and if so, what stressors are linked to his PTSD.  

b.  If the examiner determines that the Veteran does not have PTSD, the examiner should, to the extent possible, reconcile such findings with those previous findings from the Veteran's private psychologist.  An explanation for the difference should be set forth.

c.  If the examiner determines that the Veteran does not have PTSD, but has another psychiatric disorder(s), the examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent or greater) that each diagnosed psychiatric disorder (e.g., depression, anxiety, etc.) is related to or had its onset during military service.  

In determining whether the Veteran has PTSD or any other psychiatric disorder related to service, the examiner is asked to review and discuss the Veteran's stressor statements as well as any other medical evidence having a bearing on the examiner's ultimate opinion in this case.  

The examiner must provide a thorough explanation for any conclusion or opinion provided.  

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion and identify precisely what facts could not be determined.   

4.  Also, the claims folders should be referred back to the VA examiner who provided the November 2012 discussion of the Veteran's employability (TDIU) in relation to his service-connected disabilities.  A copy of this remand must be made available to the examiner for review in connection with the requested opinion.  

The examiner should again be asked to ascertain whether the Veteran is unable to obtain or maintain substantially gainful employment due to service-connected disabilities.  In making the requested employability determination, the examiner must consider and discuss the Veteran's level of education, other training, and work experience.  (That is, is the Veteran educationally and vocationally qualified to perform sedentary or light duty employment.)  The examiner should consider the Veteran's VA Form 21-8940 (Application for Unemployability), dated in September 2008, and located in volume #2 of the claims folders.  The application, in particular, notes the Veteran's highest level of education (2 years of college) and his work history (police officer for 20 years).  The examiner's report must include the complete rationale for all opinions and conclusions expressed.  

5.  The RO must ensure that any opinion report complies with this remand.  If any opinion, or report of examination, is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

6.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the issues on appeal, as are listed on the title page of this Remand.  If any of the benefits sought are denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC) and given an opportunity to respond before the case is returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


